FILED
                             NOT FOR PUBLICATION                             JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS SALAZAR-HOLGUIN,                          No. 14-72038

               Petitioner,                       Agency No. A019-842-333

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Carlos Salazar-Holguin, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) order of removal. We review de novo claims of due




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process violations due to ineffective assistance of counsel. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not err in rejecting Salazar-Holguin’s claim of ineffective

assistance of counsel for failure to demonstrate prejudice, where Salazar-Holguin

has failed to establish that he has any plausible grounds for asylum, adjustment of

status, or any other form of relief from removal. See Morales Apolinar v.

Mukasey, 514 F.3d 893, 898 (9th Cir. 2008) (to establish prejudice resulting from

counsel’s deficient performance, a petitioner must “show plausible grounds for

relief” (citation and quotation marks omitted)).

      In light of this disposition, we do not reach Salazar-Holguin’s remaining

contentions concerning former counsel’s performance or his noncompliance with

the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).

      PETITION FOR REVIEW DENIED.




                                          2                                     14-72038